Citation Nr: 1317104	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-48 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to higher initial disability ratings for a right knee disability, currently evaluated as 10 percent disabling for status-post anterior cruciate ligament repair, and as 10 percent disabling for chronic strain.

7.  Entitlement to an initial disability rating in excess of 10 percent for chronic left knee strain.

8.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.

9.  Entitlement to higher initial disability ratings for an adjustment disorder with depressed mood, currently evaluated as 10 percent disabling prior to December 26, 2012, and as 30 percent disabling thereafter.

10.  Entitlement to an effective date earlier than February 22, 2011, for the award of service connection for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for training from June 2004 to August 2004 and from May 2005 to August 2005.  He also served on active duty from May 2009 to May 2010; his decorations include the Combat Action Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that, in pertinent part, denied service connection for hearing loss, for tinnitus, for lumbar strain, and for post-traumatic stress disorder (PTSD); and from a January 2011 rating decision that granted service connection for a right knee disability, evaluated as 10 percent disabling for status-post anterior cruciate ligament repair and as 10 percent disabling for chronic strain, effective May 7, 2010, and granted service connection for a left knee disability evaluated as 10 percent disabling for chronic strain effective May 7, 2010.  The Veteran timely appealed the denials of service connection and for higher initial ratings.

These matters also come to the Board on appeal from an April 2011 rating decision that granted service connection for an adjustment disorder with depressed mood, evaluated as 10 percent disabling effective February 22, 2011; and from an October 2011 rating decision that granted service connection for bilateral plantar fasciitis evaluated as 10 percent disabling effective July 22, 2011; and denied service connection for bronchitis.  The Veteran timely appealed the denial of service connection, and appealed for higher initial ratings and for an earlier effective date for the award of service connection for an adjustment disorder.

In February 2013, the RO increased the disability evaluation to 30 percent for an adjustment disorder with depressed mood, effective December 26, 2012.  Because higher evaluations are available for the adjustment disorder-both prior to and as of December 26, 2012-and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issues of service connection for a low back disability and for PTSD; and the issue of higher initial disability ratings for an adjustment disorder with depressed mood, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss of either ear recognized as a disability for VA purposes.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 

3.  The Veteran does not have chronic bronchitis that either had its onset in active service or is related to his active service. 

4.  Throughout the rating period, the Veteran's right knee disabilities have been manifested by post-operative changes of the anterior cruciate ligament repair, full range of motion, complaints of slight instability, and occasional pain.  The evidence does not show moderate instability or subluxation, meniscal tears or dislocated cartilage, or additional functional loss not already compensated.
 
5.  Throughout the rating period, the Veteran's chronic left knee strain has been manifested by X-rays revealing a normal knee, full range of motion, complaints of pain, slight instability, and subpatellar tenderness.  The evidence does not show arthritis, meniscal tears or dislocated cartilage, or additional functional loss not already compensated.

6.  Throughout the rating period, the Veteran's bilateral plantar fasciitis has been manifested primarily by complaints of pain on use, and a normal gait; together, these symptoms produce functional impairment comparable to no more than moderate bilateral acquired flatfoot or a moderate injury of the feet.

7.  VA received the Veteran's claim for service connection for anxiety and depression within one year of his separation from active service, pursuant to which service connection could be awarded as secondary to other service-connected disabilities.


CONCLUSIONS OF LAW

1.  A hearing loss disability of either ear was not incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Chronic bronchitis was not incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The criteria for initial ratings in excess of 10 percent for status-post anterior cruciate ligament repair of the right knee, and for chronic right knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2012).

5.  The criteria for an initial rating in excess of 10 percent for chronic left knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2012).

6.  The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Codes 5276, 5278, 5284 (2012).

7.  The criteria for an effective date of May 7, 2010, for the award of service connection for an adjustment disorder with depressed mood are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for an earlier effective date and higher initial disability ratings for a right knee disability, a left knee disability, an adjustment disorder with depressed mood, and for bilateral plantar fasciitis arise from his disagreement with the effective date and the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Through June 2010, March 2011, and July 2011 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.    The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  While recent VA treatment records associated with the Veteran's Virtual VA file includes an additional episode of bronchitis, this evidence is cumulative of records previously considered and has no bearing on the outcome reached.  Hence, no further supplemental statement of the case is required nor is a waiver of agency of original jurisdiction review required.  See 38 C.F.R. §§ 19.31, 20.1304 (2012).  

Moreover, the RO provided the Veteran with appropriate VA examinations; and there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2012). 
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.

Likewise, in the event of a combat injury, there is still a requirement for evidence showing a relationship between the in-service injury and a current disability.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111. 

Here, the Veteran contends that each of the disabilities below had its onset during active service.  

A.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2012).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

National Guard treatment records at the time of the Veteran's enlistment examination in December 2003 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Records show that the Veteran underwent audiometric testing in June 2004, for purposes of establishing a reference prior to initial duty in hazardous noise areas. Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
0
0
LEFT
0
0
-5
0
10

On audiometric testing in January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
15
LEFT
0
0
0
0
5

Audiometric testing in February 2009, at a time when the Veteran was exposed to steady noise, revealed that pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
0
0
0
0
10

His service treatment records show that the Veteran complained of sinus pain pressure and drainage for seven days, and having pressure and pain in his ears as well in January 2010.  Examination at that time revealed that both tympanic membranes were bulging and opacified.  The diagnosis was acute sinusitis.

Audiometric testing in April 2010, just one month prior to the Veteran's discharge from active service, revealed normal hearing, bilaterally.  The Veteran reported no trouble hearing at that time.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
10
LEFT
5
0
0
5
20

The Veteran underwent a VA examination in August 2010.  Otoscopy revealed clear ear canals.  No hearing loss disability was found.  Speech audiometry at the time revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
15
LEFT
0
5
5
5
15

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  The August 2010 examiner explained that since damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The August 2010 examination report weighs against a finding that the Veteran currently has a hearing loss disability.  The Board finds the August 2010 examination report is factually accurate, fully articulated, and contains sound reasoning.  Hence, it is afforded significant probative value.  

In this case, there is no competent evidence that establishes that the Veteran has, or ever has had, hearing loss of either ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge, as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to claim that he has a hearing loss for VA compensation purposes as this requires clinical testing, and an interpretation of the results by a trained professional.  As detailed on VA audiometric examinations, hearing is within normal limits for VA compensation purposes; this clinical evidence is more probative than the Veteran's sense that he has some hearing difficulty since service.  The Veteran's audiological evaluations have consistently yielded results establishing that he does not have hearing loss to an extent recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

A clear preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability of either ear.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

B.  Tinnitus

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus.  The Veteran did report exposure to loud noises sometimes in a health assessment completed post-deployment in October 2005.

During an August 2010 VA examination, the Veteran reported constant ringing in both ears that was bothersome at times; and that the onset was during active service.  The Veteran reported that the constant ringing was noticeable when he came home from Iraq earlier this year.  The examiner noted that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during active service.  The examiner also noted that there is a high correlation between hearing loss, tinnitus, and noise exposure; and opined that the Veteran's normal hearing from active service strongly suggests that any reported tinnitus is less likely to be from noise exposure.

The Board also notes that the August 2010 examiner indicated that there are multiple causes for tinnitus; and that it was not within the examiner's scope of practice to offer an opinion on other possible causes.  Here, the Veteran has described the tinnitus as constant; and indicated that he was exposed to very loud noise while on active duty, and that he first noticed a ringing in his ears during active service, and that he continues to suffer with this constantly.  The Board finds the Veteran's statements to be credible, as well as competent to relate that he experienced tinnitus in service, which continued thereafter.

Given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records reflecting constant tinnitus, and the August 2010 opinion reflecting multiple causes of tinnitus, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

C.  Bronchitis

The Veteran contends that he was treated for bronchitis in active service, and that his bronchitis is recurrent every year.  

National Guard records show treatment for, and an assessment of, bronchitis and upper respiratory infection in June 2004.

During an August 2010 VA examination, the Veteran reported no pulmonary history.  Examination revealed no examination of abnormal breath sounds.  Chronic sinusitis was noted.

VA treatment records, dated in April 2011, reveal that the Veteran's lungs were congested.  At that time he was diagnosed with an upper respiratory infection.

The Veteran underwent another VA examination in August 2011.  He reported treatment on several occasions during active service for acute bronchitis-once in 2005, and again in 2010.  The treatment was rest and antibiotics.  The Veteran also reported having one or two episodes of acute bronchitis each year; otherwise, he had no problems with pulmonary disease, and denied cough and chest congestion.  He had no symptoms of shortness of breath.  X-rays of the chest were normal.  Following examination, the diagnosis was history of acute bronchitis treated and resolved while on active duty.  The examiner noted that the Veteran had two episodes of acute bronchitis while in active service, and that both were treated and resolved.  He had no symptoms of acute bronchitis at the present time, and his last episode was in 2010.

The August 2011 examiner opined that the Veteran's episodes of acute bronchitis are less likely as not caused by or the result of active service.  In support of the opinion, the examiner reasoned that acute bronchitis is considered a respiratory infection which may occur several times a year; and is not felt to be caused from previous resolved episodes of acute bronchitis.  The Veteran also has no known pulmonary disease, and none was found on examination.

More recent VA treatment records show another episode of bronchitis and treatment with antibiotics in July 2012.  
  
To the extent the Veteran contends he has current acute bronchitis, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of pulmonary disease.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing bronchitis during combat service.  However, the VA examiner in August 2011 found that each acute episode resolved and was not related to previous episodes.  As discussed above, this is highly probative evidence against finding a nexus between any presently recurring episodes of bronchitis and service. 

The Board finds the August 2011 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found no substantial clinical findings of pulmonary disease.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the competent evidence is against finding that any recurring episodes of bronchitis are linked to service, to include acute episodes of bronchitis therein.  A preponderance of the evidence is therefore against a finding that the Veteran's recurring episodes of bronchitis either had their onset during service or are related to respiratory infections in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for bronchitis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain and foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


A.  Knee Disabilities

Service connection has been established for disabilities of each knee.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher evaluation.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Right Knee

Service connection has been established for status-post anterior cruciate ligament repair of the right knee and for chronic right knee strain.  The RO has evaluated the Veteran's right knee disabilities as 10 percent disabling under Diagnostic Code 5257, based on evidence showing slight instability; and as 10 percent disabling under Diagnostic Code 5299-5260, based on evidence showing subpatellar tenderness and crepitus.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Historically, the Veteran underwent an anterior cruciate ligament reconstruction and partial medial meniscectomy of his right knee prior to active service, resulting in a satisfactory outcome.  Records show that he had no difficulties with his right knee until he was treated for right knee problems following an injury in January 2010.  Examination at that time revealed neither swelling nor effusion.  Range of motion was from 0 degrees to 135 degrees, with some tightness at full flexion.  There was tenderness to palpation of the right knee; and stable Lachman, valgus, and varus stresses.  Diagnoses included right knee sprain of the medial collateral ligament, and right knee sprain of the anterior cruciate ligament.  The Veteran was given a brace to wear.

During follow-up treatment in March 2010, the Veteran reported hurting his knee the day before when getting out of a "MRAP" and stepping on uneven ground.  He twisted his lower leg, causing immediate pain; a medic wrapped his knee, and gave him ice and medication.  Examination revealed full range of motion with some pain at full extension; Lachman was very unstable.  There was tenderness to palpation, and pain with valgus stress.  The joint line opened slightly at 30 degrees flexion, and none at full extension.  A scar was noted from the old anterior cruciate ligament replacement.

X-rays taken post-service in August 2010 revealed post-operative changes of the anterior cruciate ligament repair; otherwise, his right knee was shown as normal, without joint or soft tissue abnormalities.

During an August 2010 VA examination, the Veteran complained of mild pain in the anterior knee on occasion.  He reported no history of injury, and rated the pain at a two or three on a ten-point scale after taking ibuprofen.  The Veteran reported no swelling and no instability, but did report stiffness.  His condition was noted as stable. 

Examination of the right knee in August 2010 revealed crepitation and patellar abnormality-i.e., subpatellar tenderness.  Range of motion of the right knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of pain on motion, and no objective evidence following repetitive motion.  The examiner found no significant effects on occupation or on daily activities.  Diagnoses included status-post anterior cruciate ligament repair and chronic mild strain.
   
Here, there is no objective evidence of recurrent subluxation or lateral instability of the right knee to warrant more than the currently assigned 10 percent disability rating under Diagnostic Code 5257.  The VA examiner found there was no instability of the knee, therefore, moderate or severe instability is not demonstrated.  Nor is there evidence of pain having an additional functional impact.  In this case, the Board places the most probative weight on the results of objective physical examination by a health care specialist, rather than the Veteran's lay reports as to the severity of his symptoms.  Even with consideration of the Veteran's credible statements of occasional right knee pain and functional impairment, the Board finds that no more than the currently assigned 10 percent disability rating is warranted for chronic right knee strain in light of the minimal loss of motion shown in service and the normal motion on VA examination.  The Veteran's reports of mild pain and stiffness support the currently assigned 10 percent evaluation but no higher.  Importantly, the Veteran denied both instability of the right knee and flare-ups of joint disease at the time of the VA examination.  

In sum, the Veteran does not have limitation of motion that meets or approximates the criteria for a higher initial disability evaluation either under Diagnostic Codes 5260 or 5261.  He has been reported able to achieve a nearly normal range of motion, that is, flexion to 140 degrees and extension to 0 degrees.  The Veteran did not exhibit a compensable degree of motion loss in either flexion or extension.  Nor was there additional loss of motion with repetitive use or instability.

Lastly, Diagnostic Code 5258 states that semilunar cartilage (that of the meniscus) which is dislocated (torn), with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent rating.  While the Veteran had previous anterior cruciate ligament reconstruction and a partial medial meniscectomy prior to active service, there is no evidence of current meniscal tear or dislocated cartilage with frequent episodes of locking and effusion into the joint.  Nor is there evidence of any symptoms related to the partial meniscectomy that are not already compensated by the currently assigned evaluations.  Accordingly, a separate rating pursuant to Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage is not warranted.  Moreover, granting service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2012).  Therefore, a rating under these codes would be inappropriate.

Nor has any examiner found that the surgical scar on the Veteran's right knee has been tender or painful, or caused any functional impairment at any time to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

Left Knee 

Service connection has been established for chronic left knee strain.  The RO has evaluated the Veteran's chronic left knee strain as 10 percent disabling under Diagnostic Code 5299-5260, based on evidence showing subpatellar tenderness and crepitus.  As noted above, a hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Historically, records show that the Veteran's left knee pain is compensatory in nature, and related to his right knee disabilities.  The joint line of the left knee also opens slightly at 30 degrees flexion and none at full extension.  

Private treatment records, dated in November 2008 and received in September 2010, reflect no specific left knee injury.  Examination of a knee at that time, unclear as to right or left, revealed a 1+ anterior drawer and slight Lachman.  There was medial joint line tenderness, and no effusion.  X-rays of the left knee were negative.

VA treatment records, dated in June 2010, reflect that the Veteran reported his left knee felt unstable at times.  He also reported pain with activity, and no pain at rest.  Clinical evaluation at that time reflects full range of motion of the left knee, and that the knee felt unstable on anterior drawer and Lachman's testing.

During an August 2010 VA examination, the Veteran reported that the left knee was more problematic than the right knee; and felt unstable.  He also rated his left knee pain as three or four, on a ten-point scale, after taking ibuprofen.  The Veteran reported that his left knee felt stiff and painful when he awoke in the mornings, and he denied swelling.  The Veteran also reported that he had stepped off of a truck in 2010 and twisted his knee, which he thinks may have caused the pain.  He reported no history of surgery.  Current symptoms included pain and stiffness.  He reported no limitations to walking.  

Examination in August 2010 revealed that the Veteran had a normal gait.  The examiner noted crepitation and subpatellar tenderness.  There was no meniscus abnormality, no instability, and no other knee abnormalities.  Range of motion of the left knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of pain with active motion of the left knee, and no additional limitation with repetitive motion.  X-rays taken of the left knee were normal, and revealed no joint or soft tissue abnormalities.  The diagnosis was chronic left knee strain.  The examiner noted only mild effects on daily activities such as exercise, sports, and recreation.

As noted above, the objective examination of record does not reflect levels of limited motion of the left knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, his range of motion on flexion and extension was assessed as normal.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, the examination confirmed repetitive testing that did not result in additional limitation of motion.  The Veteran also denied flare-ups of joint disease.  

In this case, there is no evidence of arthritis of the left knee to warrant separate compensable ratings.  Given the Veteran's complaints of instability, and a VA physician's notation that the left knee felt unstable on testing in June 2010, the Board finds that Diagnostic Code 5257 is the appropriate code for the Veteran's currently assigned 10 percent disability.  That rating adequately compensates the Veteran's symptoms of pain and instability.  The Veteran's reports of the knee feeling unstable, the June 2010 findings that the knee felt unstable on anterior drawer and the finding of a 1+ anterior drawer in September 2010 warrant a continuation of the currently assigned 10 percent rating but not a higher rating.  No examiner has assessed the Veteran's disorder as resulting in moderate or severe lateral instability and, in fact, the VA examiner found the functional effects of the disability are mild.  

Nor is there evidence of a meniscal tear or dislocated cartilage to warrant a higher disability rating under Diagnostic Code 5258.

A preponderance of the evidence is against a higher initial disability rating.  The objective clinical findings consistently fail to show that his disability meets the criteria for a higher disability rating, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity.  Clinicians have evaluated his knee to determine the extent of disability and the findings do not show that the Veteran has moderate or severe lateral instability or compensable limitation of motion.  

B.  Bilateral Plantar Fasciitis

Service connection has been established for bilateral plantar fasciitis, effective July 22, 2011.  The RO has evaluated the Veteran's disability under Diagnostic Code 5276 as initially 10 percent disabling based on weight-bearing arch pain.

Pursuant to Diagnostic Code 5276, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Alternatively, pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; and a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

In this case, the report of an August 2010 VA examination reflects a normal gait and no evidence of abnormal weight bearing.  Examination of both lower extremities also was normal.

During an August 2011 VA examination, the Veteran reported that he developed bilateral arch pain while serving in Iraq and was diagnosed with plantar fasciitis.  He began wearing arch supports which helped relieve his weight bearing arch pain, although his arch still ached at the end of an eight-hour day.  Examination of the Veteran's feet revealed no Morton's neuroma, no hammer toes, no hallux valgus, no hallux rigidus, and no acquired pes cavus.  There was neither malunion nor nonunion of tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  The examiner noted that the Veteran has weightbearing arch pain, and that he uses over-the-counter arch supports.  The examiner opined that there is no functional impact of the Veteran's bilateral plantar fasciitis on his ability to work.

In this case, the August 2011 examiner found, at most, pain on use of the feet that produces no more than moderate bilateral functional impairment.  Neither the August 2010 examiner nor the August 2011 examiner found evidence of an antalgic gait; and neither found evidence of moderately severe impairment or marked deformity, swelling, or callosities to warrant a higher initial disability rating at any time for bilateral plantar fasciitis.

Given the minimal clinical findings of disability, the bilateral functional loss due to pain is contemplated in the 10 percent rating currently assigned.  Moreover, the Veteran has reported that arch supports help relieve his weightbearing arch pain but his arches still ache by the end of an eight hour day.  This supports the currently assigned evaluation as the Veteran's pain on use more nearly approximates the criteria for a 10 percent disability pursuant to Diagnostic Code 5276.  However, the examiner opined that the condition does not impact the ability to work and the Veteran has not reported any functional impairment.  In other words, there is no basis for the Board to find that even with use the Veteran's bilateral plantar fasciitis has been so disabling as to warrant assignment of a higher disability evaluation under Diagnostic Code 5276.  In this regard, there have been no reports of weakened movement, excess fatigability, or incoordination associated with walking.  

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the overall evidence is equivalent to no more than moderate bilateral acquired flatfoot.

The Board has considered evaluating the Veteran's bilateral plantar fasciitis under alternative diagnostic codes.  In the absence of evidence showing the disability more nearly approximates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, and marked tenderness under the metatarsal heads, or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, there is no basis for assignment of a higher initial disability evaluation under Diagnostic Code 5278, pertaining to acquired pes cavus.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability are analogous to those of pes planus, as he has pain on use of both feet.  As his disability picture squarely fits within the criteria set forth for a 10 percent evaluation under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.
 
Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for a higher initial disability rating at any time covered by this appeal.  Thus, staged ratings are inapplicable.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned 10 percent evaluation, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected knee disabilities and bilateral plantar fasciitis are adequate in this case.  His functional impairment is contemplated by the schedular criteria pertaining to the knees and feet.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  In particular pain on use is contemplated by the diagnostic criteria pertaining to the feet.  Instability of the knees is contemplated by the applicable criteria and painful motion with respect to chronic strain of the right knee due to symptoms such as stiffness, pain and crepitance is also contemplated.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Earlier Effective Date

The Veteran contends, in essence, that he is entitled to an effective date earlier than February 22, 2011, for the award of service connection for an adjustment disorder with depressed mood.
 
The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  Most awards of secondary service connection will arise more than one year after service; however, the rules governing direct service connection will apply when the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(b)(1).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for PTSD on May 28, 2010.  In an August 2010 rating decision, the RO denied service connection for PTSD.

On February 22, 2011, the Veteran filed a claim for service connection for anxiety and depression as directly related to his active service, and as secondary to his service-connected disabilities.  Service connection was ultimately established for an adjustment disorder with depressed mood as secondary to the Veteran's service-connected disabilities.

In an April 2011 rating decision, the RO assigned an effective date of February 22, 2011, for the award of service connection for an adjustment disorder with depressed mood.  The Veteran appealed for an earlier effective date.

Having reviewed this claim in light of the applicable law and regulations governing the assignment of effective dates, there is sufficient basis to award the benefit sought.  The evidence shows that the Veteran's claim for service connection for anxiety and depression was filed within one year after his separation from active service.

In this case, service connection was already established for other disabilities as of the day following the date of separation from active service.  Hence, the same date of entitlement arises for secondary service connection, for a claim filed within one year of the Veteran's separation from active service.  Since the Veteran's claim for service connection for anxiety and depression was received within one year following the Veteran's separation from service, as a matter of law, the effective date is the day following the date of separation from active service-i.e., May 7, 2010.  38 U.S.C.A. § 5110(b)(1).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, VA treatment records show an Axis I diagnosis of an adjustment disorder with anxiety in June 2010, within one month of the Veteran's discharge from active service.

Resolving all doubt in the Veteran's favor, the Board finds that an adjustment disorder with depressed mood was present from the day following the date of separation from active service, as evidenced by a diagnosis within one month of discharge.  A subsequent VA examination confirmed the diagnosis of an adjustment disorder with depressed mood, and the evidence reflects it was secondary to service-connected disabilities.  Accordingly, the Veteran is entitled to an effective date of May 7, 2010, for the award of service connection for an adjustment disorder with depressed mood.  Although the Veteran had earlier periods of service, an earlier effective date is not warranted as the Veteran did not file his claim for benefits until May 2010.  

As noted above, the day following the Veteran's separation from active service is the earliest date for which service connection can be awarded, pursuant to a claim filed within one year of the Veteran's discharge from active service.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Service connection for bronchitis is denied.

Higher initial disability ratings for status-post anterior cruciate ligament repair of the right knee and for chronic right knee strain are denied.

A higher initial disability rating for chronic left knee strain is denied.

A disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.

An effective date of May 7, 2010, but no earlier, for the award of service connection for an adjustment disorder with depressed mood is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 


Lumbar Strain

The Veteran contends that service connection for a lumbar strain is warranted on the basis that he has back pain ever since his discharge from active service, and has recently been diagnosed with a lumbar strain.  He is competent to describe his symptoms.

The Board notes that service treatment records do not reflect any findings or complaints of low back pain or lumbar strain.   The Veteran also reported no history of trauma to the spine or flare-ups in an August 2010 VA examination, and X-rays taken at that time revealed a normal lumbar spine.  Following examination in August 2010, the diagnosis was lumbar strain.  The August 2010 examiner did not provide an opinion regarding whether the Veteran's current lumbar strain is related to active service.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current lumbar strain that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

PTSD 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Combat Action Badge, among other awards and medals; he served in Iraq from July 2009 to April 2010.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The report of an August 2010 VA examination shows an Axis I diagnosis of "subthreshold" PTSD.  The examiner indicated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  Since then, a VA examiner in March 2011 indicated that the Veteran was undergoing treatment for PTSD and was at "full threshold."  

Given the treatment records associated with the claims file that suggest a diagnosis of PTSD is warranted, the Board finds that an examination is needed to determine whether the diagnosed PTSD is based on his in-service stressor(s) or combat service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Adjustment Disorder with Depressed Mood 

In evaluating the Veteran's request for higher initial disability ratings, the Board has reviewed the medical evidence of record.  Service connection has been established for an adjustment disorder with depressed mood, effective February 22, 2011.  However, the Board has granted an earlier effective date and, as a result, the RO will need to assess the appropriate rating for that period of time.  

Records in Virtual VA show a February 2013 rating decision that indicates the Veteran underwent a VA examination in January 2013 for evaluation of his adjustment disorder with depressed mood.  A copy of the examination neither is in the Veteran's paper claims file nor in Virtual VA.  

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the January 2013 VA examination report pertaining to evaluation of the Veteran's adjustment disorder with depressed mood, and associate it with the Veteran's paper claims folder or in Virtual VA.

2.  Obtain recent VA treatment records for lumbar strain, PTSD, and an adjustment disorder with depressed mood, that have yet to be associated with the Veteran's paper claims folder or Virtual VA.

3.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of lumbar strain, and the likely etiology of the disease or injury. 

The examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include combat service as reported by the Veteran, and the Veteran's claim of continuing low back pain since then.   

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Schedule the Veteran for a PTSD examination.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the currently diagnosed PTSD is related to his military service, including his fear of hostile military or terrorist activity while on active duty.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD or adjustment disorder is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. 

5.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


